MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Nov 02 2020, 8:26 am
court except for the purpose of establishing
                                                                                       CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
estoppel, or the law of the case.                                                       and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Tyler D. Helmond                                        Samuel J. Dayton
Voyles Vaiana Lukemeyer                                 Deputy Attorney General
Baldwin & Webb                                          Indianapolis, Indiana
Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Michael J. Kalinowski,                                  November 2, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1163
        v.                                              Appeal from the Vanderburgh
                                                        Circuit Court
State of Indiana,                                       The Honorable Kelli E. Fink,
Appellee-Plaintiff                                      Magistrate
                                                        Trial Court Cause No.
                                                        82C01-2002-F6-902



Weissmann, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020            Page 1 of 7
[1]   Michael Kalinowski appeals the sentence imposed by the trial court after

      Kalinowski pleaded guilty to two counts of Level 6 felony intimidation and

      admitted to being an habitual offender. Kalinowski argues that the sentence is

      inappropriate in light of the nature of the offenses and his character. Finding

      the sentence not inappropriate, we affirm.


                                                    Facts
[2]   On February 3, 2020, a man later identified as Kalinowski approached a group

      of children riding their bicycles. He told the children that he was “gonna cut

      [their] throats” and shoot them, making “hand gestures of cutting their throats

      and point[ing] a gun at them.” Appellant’s App. Vol II p. 24. He also told

      them, “ya’ll f*cked up, I’m coming back” and “I’ll be back.” Id. The children’s

      parents called law enforcement to report the incident, and officers located and

      arrested Kalinowski. While in a holding cell, Kalinowski yelled and made

      threatening statements to the officers, saying he knew chefs who would put

      poison in the officers’ food and “I’ll shoot ya’ll asses.” Id.


[3]   On February 6, 2020, the State charged Kalinowski with four counts of Level 6

      felony intimidation and alleged that Kalinowski was an habitual offender. On

      April 1, 2020, Kalinowski pleaded guilty to two counts of intimidation and

      admitted to being an habitual offender in exchange for the dismissal of the

      remaining two counts of intimidation.


[4]   On June 3, 2020, the trial court sentenced Kalinowski to concurrent terms of

      one and one-half years for each intimidation conviction and imposed an

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020   Page 2 of 7
      enhancement of three years for the habitual offender status, for an aggregate

      sentence of four and one-half years. The trial court recommended substance

      abuse and mental health treatment for Kalinowski while he is incarcerated.

      Kalinowski now appeals.


                                   Discussion and Decision
[5]   Kalinowski argues that the sentence imposed by the trial court is inappropriate

      in light of the nature of the offenses and his character pursuant to Indiana

      Appellate Rule 7(B). We must “conduct [this] review with substantial

      deference and give ‘due consideration’ to the trial court’s decision—since the

      ‘principal role of [our] review is to attempt to leaven the outliers,’ and not to

      achieve a perceived ‘correct’ sentence.” Knapp v. State, 9 N.E.3d 1274, 1292

      (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind. 2013))

      (internal citations omitted).


[6]   Kalinowski was convicted of two Level 6 felonies, for which he faced a

      sentence of six months to two and one-half years, with an advisory term of one

      year. Ind. Code § 35-50-2-7. The trial court imposed concurrent terms of one

      and one-half years. For being an habitual offender, Kalinowski faced a

      sentence enhancement of two to six years imprisonment. I.C. § 35-50-2-8. The

      trial court imposed a three-year enhancement for the habitual offender status,

      resulting in an aggregate term of four and one-half years imprisonment.


[7]   With respect to the nature of the offenses, Kalinowski badly frightened a group

      of children. He threatened to cut their throats and shoot them, accompanying

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020   Page 3 of 7
      the threats with hand motions and warning the children that he would be back.

      After his arrest, he threatened police officers that he would have their food

      poisoned and shoot them. While the nature of these offenses may not be the

      worst of the worst, the sentence imposed by the trial court was significantly less

      than the maximum term Kalinowski faced.


[8]   As to Kalinowski’s character, he has an extensive and escalating criminal

      history. From 2001 through 2003, he was convicted of eight misdemeanors. In

      2004, he was convicted of resisting law enforcement—his first felony

      conviction—as well as multiple misdemeanors. He was sentenced to probation,

      which was later revoked. In 2005, he was convicted of two misdemeanors and

      Class C felony robbery and received a four-year sentence. In 2010, he was

      convicted of two misdemeanors. He received a suspended sentence for one of

      those convictions, but it was revoked within weeks once he began serving it. In

      2011, he was convicted of Class C felony battery by means of a deadly weapon,

      Class C felony robbery, Class D felony intimidation, and Class D felony

      criminal mischief. He received an aggregate executed sentence of eight and

      one-half years imprisonment. In 2017, he received a one-year sentence for

      Class A misdemeanor unlawful possession of a syringe. In 2018, he was

      convicted of Class B misdemeanor criminal mischief and charged with two

      counts of Level 6 felony trespass that were later dismissed. In 2019, Kalinowski

      was convicted of Level 6 felony residential entry, Level 6 felony criminal

      trespass, and Class B misdemeanor criminal mischief.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020   Page 4 of 7
[9]    When looking over the entirety of Kalinowski’s criminal history, the only

       substantial gaps correspond with his periods of incarceration. In other words,

       when not incarcerated, Kalinowski continues to engage in escalating criminal

       activity. He has been afforded probation, suspended sentences, and lenient

       sentences, but has not taken advantage of those opportunities. The offender

       risk assessment test indicates that he is “a Very High risk to re-offend.”

       Appellant’s App. Vol. II p. 47; see also Kayser v. State, 131 N.E.3d 717, 722 (Ind.

       Ct. App. 2019) (observing that the risk assessment test results may be used to

       determine the way a sentence is to be served).


[10]   Kalinowski has been an illegal drug user throughout his adult life. Specifically,

       he has been an active heroin and methamphetamine user since he was eighteen

       years old. By the time of his arrest in this case, he was using one gram of

       heroin and three and one-half to seven grams of methamphetamine each day.


[11]   Kalinowski focuses his inappropriateness argument on his mental health. He

       does, indeed, appear to have multiple untreated mental health conditions,

       including bipolar disorder and schizophrenia. Under certain circumstances, it

       may be appropriate to revise a sentence downward pursuant to Rule 7(B) if the

       defendant has untreated mental health issues. See, e.g., Mullins v. State, 148

       N.E.3d 986 (Ind. 2020). Our Supreme Court has noted, however, that there is a

       “need for a high level of discernment when assessing a claim that mental illness

       warrants mitigating weight.” Covington v. State, 842 N.E.2d 345, 349 (Ind.

       2006). “Factors to consider in weighing a mental health issue include the

       extent of the inability to control the behavior, the overall limit on function, the

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020   Page 5 of 7
       duration of the illness, and the nexus between the illness and the crime.”

       Marlett v. State, 878 N.E.2d 860, 866 (Ind. Ct. App. 2007).


[12]   There is limited evidence in the record on Kalinowski’s mental health. While

       we know what his diagnoses are and that he has suffered from these conditions

       for much of his life, there is no evidence related to the remaining factors listed

       in Marlett. In other words, we cannot discern, based on the evidence in the

       record, the extent to which Kalinowski is unable to control his behavior, the

       overall limits on his functioning, or the nexus between the conditions and the

       crimes. See Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006) (observing that

       the burden is on the defendant to show that his sentence is inappropriate).


[13]   Kalinowski directs our attention to Mullins, in which our Supreme Court

       revised a sentence from 24.5 to 18 years based on the defendant’s untreated

       mental health issues. In that case, the defendant began using illegal drugs at the

       age of fourteen when a relative forcibly injected her with heroin, was physically

       and sexually abused beginning at a very young age and continuing into

       adulthood, and her limited criminal history was non-violent. 148 N.E.3d at

       987. Here, in contrast, there is no indication that Kalinowski’s introduction to

       substance abuse was involuntary or that he has a history of being abused.

       Moreover, his criminal history includes several convictions involving violence,

       including robbery, battery, and fighting-related disorderly conduct. We also

       find the length and escalating nature of his criminal history to be of particular

       import—a fact that was absent in Mullins. Therefore, we do not find that

       Mullins requires a revision of Kalinowski’s sentence.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020   Page 6 of 7
[14]   We acknowledge that Kalinowski suffers from untreated mental health

       disorders. But the trial court took that into consideration in imposing the

       sentence, finding his mental health to be a mitigating circumstance. In fact, the

       trial court imposed a sentence below the five-year term recommended by the

       probation department. Appellant’s App. Vol. II p. 47. Furthermore, the trial

       court explicitly recommended that Kalinowski receive both mental health and

       substance abuse treatment while incarcerated.


[15]   In sum, we find that the aggregate four-and-one-half-year sentence imposed by

       the trial court is not inappropriate in light of the nature of the offenses and

       Kalinowski’s character.


[16]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1163 | November 2, 2020   Page 7 of 7